Atkinson, J.

1. Until the final adjournment of the term at which a judgment by default has been entered, the court has such control thereof that it may, for any legal and satisfactory reason, set the same aside. It follows that even in a court' where a final judgment may be rendered at the first term, the judge may, in his discretion and upon a proper showing at such *291term, set aside either a judgment by default or a final judgment entered thereon.
August 3, 1896.
Motion to set aside judgment. Before Judge MacDonell. City count of Savannah. November term, 1895.
O’Connor & O’Byrne, for plaintiff.
Garrard, Meldrim & Newman, for defendant.
2. A final judgment in an action for unliquidated damages cannot, in any case, be lawfully entered without the introduction of ■ evidence showing the amount of damages to which the plaintiff is entitled. Judgment affirmed.